Exhibit32.1 Certifications of Chief Executive Officer and Chief Financial Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350) The undersigned, the Chief Executive Officer and the Chief Financial Officer of On Assignment,Inc. (the “Company”), each hereby certifies that, to his knowledge on the date hereof: (a) the Quarterly Report on Form10-Q of the Company for the period ended March 31, 2010 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 10, 2010 By: /s/ Peter T. Dameris Peter T. Dameris Chief Executive Officer and President Date: May 10, 2010 By: /s/ James L. Brill James L. Brill Senior Vice President of Finance and Chief Financial Officer
